Title: To George Washington from George Mason, 9 November 1785
From: Mason, George
To: Washington, George

 

Dear Sir
Gunston-Hall Novemr 9th 1785.

The Bearer waits on you with a Side of Venison (the first we have killed this Season) which I beg Your Acceptance of.
I have heard nothing from the Assembly, except vague Reports of their being resolved to issue a Paper Currency: upon what Principles, or Funds, I know not; perhaps upon the old thread-bare Security, of pledging solemnly the Public Credit. I believe such an Experiment wou’d prove simular to the old vulgar Adage, of carrying a Horse to the Water. They may pass a Law to issue it, but twenty Laws will not make People receive it.
I intended to go down to Richmond about the 15th of this month, to have reported the Compact with the Maryland Commissioners; but I have lately had so severe a Fit of the convulsive cholic, or the Gout in my Stomach, that I dare not venture far from Home: it held me from Sunday Evening ’til Tuesday Morning, & has left me so weak, that I am hardly able to walk across the Floor.
We hope to hear that you, your Lady, & Family are well; to whom Mrs Mason & the Family here present their best Compliments, with those of Dear Sir Your affecte & obdt Sert

G. Mason

